department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 conex-118685-11 o f f i c e o f t h e c h i e f c o u n s e l number release date uil the honorable mark e udall united_states senator 8th street suite 140a greeley co attention -------------------- dear senator udall this letter responds to your inquiry dated date on behalf of your constituent -- ---------------------- -------------said she qualifies for a refund of federal_insurance_contributions_act fica_taxes on wages she earned for services performed as a medical resident for periods ending before date she asks about the length of time it may take for the irs to process her refund services students perform are excepted from fica_taxes sec_3121 of the internal_revenue_code the code the student fica exception applies only to services performed for an organization that has the status of a school_college_or_university scu and only if the student who performs the services is enrolled and regularly attends classes at that scu our long-held position is that the student fica exception does not apply to services that individuals performed as medical residents however in the wake of extensive litigation we made an administrative determination on date to accept the position that medical residents are excepted from fica_taxes based on the student exception for tax periods ending before date when new regulations clarifying this issue went into effect as a result of this administrative determination institutions that employed medical residents and the individual medical residents are eligible to receive refunds if covered under a timely filed fica refund claim institutions can be covered under fica refund claims they filed individual medical residents can be covered under fica refund claims institutions filed on their behalf or under fica refund claims filed they filed themselves -------------indicates that her residency employer filed timely refund claims on her behalf we intend to pay these claims as soon as possible however these claims are subject conex-118685-11 to the same procedural requirements that apply to all fica refund claims employers file including certifications on the employee share of the fica tax and verification by the irs of the timeliness and the amount of the claim we have taken steps to make this refund process as efficient as possible these steps include processing all medical resident fica refund claims in one location and coordinating information with the social_security administration in addition we will process all refund claims of an employer at one time even though an individual resident may be entitled to a refund for a few years the employer may be entitled to a refund for a ten-year period the law provides that we will pay interest on the refunds sec_6611of the code i understand ---------------concern with the timeline for processing her refund given the large number of claims we must process as well as the number of steps involved we are processing the refunds as quickly as possible i hope this information is helpful if you have questions please contact me at ------------- ---------------------or -----------------at --------------------- sincerely paul carlino branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
